DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 

Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, and 7 of U.S. Patent No. 9,978,032. Although the claims at issue are not identical, they are not patentably distinct from each other because patent claim 1 teaches all of the limitations of instant claim 1, except for “queries, based at least in part on the identifier, a database to determine whether an article of PPE did not undergo a needed maintenance procedure”. Patent claim 1 teaches queries, based at least in part on the identifier, a database to determine whether a worker associated with the article of PPE has failed to perform at least one remedial or preventative action required for the article of PPE. Even though the wording of the claims are different, however the function of both limitations are same. Similarly, instant claim 2 is met by patent claim 1 last Paragraph; instant claim 3 is met by patent claim 7. Patent claim 1 is the system for performing the method of instant claim 4 and is rejected for the same reason as instant claim 1. Similarly instant claims 5 is met by Patent claim 3; instant claim 6 is met by patent claim 4; instant claim 7 is met by patent clam 1, last paragraph; instant claim 8 is met by patent claim 7. Patent claim 1 is the system  and the instant claim 9 is a computing device claim with same limitations as instant claim 1 and is rejected for the same reason as instant claim 1. Similarly instant claim 10 is met by patent claim 3; instant claim 11 is met by patent claim 4; instant claim 12 is met by patent claim 1, last paragraph; instant claim 13 is met by patent claim 7. The patent claims include all of the limitations of the instant application claims, respectively.  The patent claims also include additional limitations.  Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and .

Examiner’s Note
Examiner has performed a full and complete search on the invention in the manner best interpreted by the Examiner. Claim 1-13 would be allowable once a Terminal Disclaimer is filed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 7,464,001 B1 (Adams) discloses each full body harness 10 is typically
assigned to one person. That person is required to inspect it daily. Because he or she is
the only one using it, that person knows the history of its use, any stress or damage it
has incurred and any maintenance it may require. Additionally, personal fall arrest
equipment such as the full body harness 10 must be fully inspected by trained safety
personnel twice a year. Thus the full body harness 10 and other critical fall arrest
equipment, such as body belts, lanyards, life lines, retractable life lines, shock
absorbers, anchors and anchor connectors should be able to be specifically identified
and distinguished from identical pieces of fall arrest equipment for the purposes of
possible assignment to individuals and for inspection and record keeping purposes (Col.
2, line 54-Col. 3, line 4)


individual smart tags assigned or otherwise associated with each individual; these
personnel smart tags contain information identifying the respective individuals; thus,
when an individual comes within range of the scanner, the individual's smart tag is
activated and that particular individual is identified; the individual's identity may then be
used for verifying that any individual-specific requirements as to equipment, protective
clothing, articles, and the like, is satisfied; RFID smart tags are configured with the
required pieces of equipment, the smart tags containing information to identify their
respective pieces of equipment; the scanner is disposed at a location through which an
individual passes prior to performance of the procedure; the scanner interrogates the
smart tags and determines if the individual has all of the required pieces of equipment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN AKHTER whose telephone number is (571)272-9365.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272.4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SHARMIN AKHTER/
Examiner, Art Unit 2689

/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689